UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-03657 Deutsche State Tax-Free Income Series (formerly DWS State Tax-Free Income Series) (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:03/31 Deutsche Massachusetts Tax-Free Fund (formerly DWS Massachusetts Tax-Free Fund) Date of fiscal year end:08/31 Deutsche California Tax-Free Income Fund (formerly DWS California Tax-Free Income Fund) Deutsche New York Tax-Free Income Fund (formerly DWS New York Tax-Free Income Fund) Date of reporting period:7/1/13-6/30/14 ***** FORM N-Px REPORT ***** ICA File Number: 811-03657 Reporting Period: 07/01/2013 - 06/30/2014 DWS State Tax-Free Income Series ADWS Massachusetts Tax-Free Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. ADWS New York Tax-Free Income Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. BDWS California Tax-Free Income Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Deutsche State Tax-Free Income Series By (Signature and Title) /s/Brian E. Binder Brian E. Binder, Chief Executive Officer and President Date8/15/14
